NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
WAYNE F. WIGGINS,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0n,dent.
2011-3114 .
Petition for review of the Merit Systems Protection
Board in case no. CH0752100618-I-1.
ON MOTION
ORDER
Wayne F. Wiggins moves for a 5-day extension of
time, until October 28, 2011, to file his response to the
Merit Systems Protection Board’s motion to strike por-
tions of the Wiggins’ appendix and to file his reply brief
Upon consideration thereof
IT IS ORDERED THATZ

WIGGINS V. MSPB
The motions are granted
2
FoR THE CoURT
9CT 31 2911 131 Jan H0rba1y
Date
J an Horb a1y
C1erk
cc: R. 1\/lark Nasteff, Jr., Esq. FlLED
Michae1 Carney, Esq.
s21
us cover one n
ms renew e§§»Ac'Dss1F°
0CT 31 201-1
:mHoRBALv
amc